UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-10456 APOGEE TECHNOLOGY,INC. (Exact name of Small Business Issuer in its charter) DELAWARE 04-3005815 (State or other jurisdiction of (I.R.S. Employer incorporation) Identification No.) , NORWOOD, MASSACHUSETTS 02062 (Address of principal executive offices) (781) 551-9450 (Registrant’s telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Securities registered under Section 12(g) of the Exchange Act: Common Stock (Title of Class) Indicate by check mark whether the registrant: (1)filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405) of this chapter) during the proceeding 12 months (or such shorter periods that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o ( Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:13,178,454 shares of common stock as of August 1, 2011 were outstanding. EXPLANATORY NOTE Apogee Technology, Inc.is filing this Amendment No. 1 (the “Form 10-Q/A”) to our Quarterly Report on Form 10-Q for the quarter ended June 30, 2011 (the “Form 10-Q”), filed with the Securities and Exchange Commission (“SEC”) on August 15, 2011, for the sole purpose of furnishing the XBRL Interactive Data Files as Exhibit 101. No other changes have been made to the Form 10-Q. This Form 10-Q/A continues to speak as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update any related disclosures made in the Form 10-Q. APOGEE TECHNOLOGY,INC. (A Development Stage Company) Table of Contents PARTI - FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheets at June 30, 2011 (unaudited) and December31, 2010 (audited) 3 Unaudited Consolidated Statements of Operations and Accumulated Deficit for the Three andSix Months Ended June 30, 2011 and June 30, 2010 and for the period from October 1, 2008 (date re-entering development stage)through June 30, 2011 (unaudited) 4 Unaudited Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and June 30, 2010 and for the period from October 1, 2008 (date re-entering development stage) through June 30, 2011 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 - Quantitive and Qualitative Disclosures about Market Risk 33 Item 4T - Controls and Procedures 33 PARTII - OTHER INFORMATION Item 1 - Legal Proceedings 34 Item 1A - Risk Factors 35 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3 - Defaults Upon Senior Securities 36 Item 4 – (Removed and Reserved) 38 Item 5 - Other Information 38 Item 6 - Exhibits 38 Signatures 39 2 PARTI FINANCIAL INFORMATION Item 1. Financial Statements APOGEE TECHNOLOGY,INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEETS JUNE 30, DECEMBER31, (Unaudited) (Audited) ASSETS Current assets Cash $ $ Accounts Receivable — Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Patents, net $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current liabilities Accounts payable and accrued expenses $ $ Officer loans and notes payable Shareholder loans and notes payable Other loans and notes payable Total current liabilities Stockholders’ deficiency Preferred stock, par value $0.0001 per share; 5,000,000 shares authorized, none issued and outstanding — — Common stock, $0.01 par value; 40,000,000 shares authorized, 13,178,454 issued and outstanding at June 30, 2011 and at December 31, 2010 Additional paid-in capital Accumulated deficit ) (21,891,704 ) Accumulated deficit during development stage ) (4,801,957 ) Total stockholders’ deficiency ) (6,785,410 ) $ $ The accompanying notes are an integral partof these consolidated financial statements. 3 APOGEE TECHNOLOGY,INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND ACCUMULATED DEFICIT (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Cumulative from Re-entering Development Stage on October 1, 2008 to June 30, 2011 Revenues Product sales $
